Name: Commission Regulation (EEC) No 713/87 of 12 March 1987 amending Regulation (EEC) No 2448/77 in respect of conditions for the disposal of oranges withdrawn from the market to the processing industry
 Type: Regulation
 Subject Matter: plant product;  agri-foodstuffs;  trade policy
 Date Published: nan

 13 . 3. 87 Official Journal of the European Communities No L 70/21 COMMISSION REGULATION (EEC) No 713/87 of 12 March 1987 amending Regulation (EEC) No 2448/77 in respect of conditions for the disposal of oranges withdrawn from the market to the processing industry HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 2448/77 is hereby replaced by the following : 'Article 1 Oranges withdrawn from the market  of the Sanguinello and Sanguigno varieties  of the Moro and Tarocco varieties, for the 1986/87 and 1987/88 marketing years, subject to a maximum of 30 000 tonnes per year, shall be disposed of to the processing industry by the agency appointed by the Member State concerned, either by way of a standing invitation to tender or by public auction.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular Article 21 (4) thereof, Whereas Article 21 of Regulation (EEC) No 1035/72 provides for the possibility of disposing of certain catego ­ ries of blood oranges withdrawn from the market to the processing industry ; Whereas Commission Regulation (EEC) No 2448/77 (3) lays down conditions for the disposal of oranges of the Sanguinello and Sanguigno varieties to the processing industry ; whereas those conditions should be extended to the Moro and Tarocco varieties used by the industry ; whereas, however, in view of the situation on the market for orange juice and in order to avoid risks of disturbance of the Community industry's supply chain, that measure should be applied only in respect of given quantities of oranges and for a limited period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20. 5. 1972, p . 1 . O OJ No L 119, 8 . 5. 1986, p. 46. 0 OJ No L 285, 9 . 11 . 1977, p . 5 .